
      
        DEPARTMENT OF THE INTERIOR 
        Fish and Wildlife Service 
        50 CFR Part 17 
        RIN 1018-AF45 
        Endangered and Threatened Wildlife and Plants; Reopening of Comment Period and Notice of Public Hearing on the Clarification of Take Prohibitions for Coastal Cutthroat Trout Related to the Proposed Rule To List the Southwestern Washington/Columbia River Coastal Cutthroat Trout in Washington and Oregon as Threatened 
        
          AGENCY:
          Fish and Wildlife Service, Interior. 
        
        
          ACTION:
          Proposed rule; reopening of comment period and notice of public hearing. 
        
        
          SUMMARY:
          The U.S. Fish and Wildlife Service (Service) gives notice of a public hearing on the clarification of take prohibitions for the coastal cutthroat trout related to the proposed rule to list the southwestern Washington/Columbia River coastal cutthroat trout in Washington and Oregon. In addition, the comment period which originally closed on August 14, 2000 (65 FR 43730), will be reopened. The new comment period and hearing will allow all interested parties to submit oral or written comments on the proposal. 
        
        
          DATES:
          The comment period for this proposal now closes on September 29, 2000. Any comments received by the closing date will be considered in the final decision on this proposal. The public hearing will be held from 1 p.m. until 3 p.m. and from 6 p.m. until 8 p.m. on September 21, 2000, in Aberdeen, Washington. 
        
        
          ADDRESSES:
          The public hearing will be held in Building 800 at Grays Harbor College, 1620 Edward P. Smith Drive, Aberdeen, Washington. 
          Written comments and materials can be sent to Kemper McMaster, State Supervisor, Oregon Fish and Wildlife Office, U.S. Fish and Wildlife Service, 2600 SE 98th Avenue, Suite 100, Portland, Oregon 97266. 
          You may also send comments by e-mail to: coastal_cutthroat@fws.gov. Please submit e-mail comments as an ASCII file and avoid the use of special characters and any form of encryption. Please also include “Attn: [RIN number]” and your name and return address in your e-mail message. If you do not receive a confirmation from the system that we have received your e-mail message, contact us directly by calling our Oregon Office at phone number 503-231-6179. 
          All comments and materials received will be available for public inspection, by appointment, during normal business hours at the above Service address. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Kemper McMaster, at the above Portland, Oregon address, phone 503-231-6179, facsimile 503-231-6195. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        Background 

        On April 5, 1999, the National Marine Fisheries Service (NMFS) and the Service published a notice in the Federal Register (64 FR 16397) proposing to list the coastal cutthroat trout (Oncorhynchus clarki clarki) population in southwestern Washington and the Columbia River, excluding the Willamette River above Willamette Falls, as threatened pursuant to the Endangered Species Act of 1973, as amended (Act). The Service published a notice in the Federal Register (65 FR 20123) on April 14, 2000, to extend the deadline from April 5, 2000, to October 5, 2000 for the final action on the proposed rule to list this population in Washington and Oregon, and to provide a 30-day comment period. The 6-month extension was necessary to obtain and review new information needed to resolve substantial scientific disagreement about the status of this population. On July 14, 2000, the Service published a notice in the Federal Register (65 FR 43730) to clarify the take prohibitions for coastal cutthroat trout and provided for a 30-day public comment period. This notice was necessary to answer questions we had received regarding the application of the take prohibitions of section 9 of the Act to the potential listing of the coastal cutthroat trout as threatened. 

        In response to a request for a public hearing during the public comment period for the clarification of the take prohibitions for coastal cutthroat trout, we will hold a public hearing on the date and at the address described in the DATES and ADDRESSES sections above. 
        Anyone wishing to make an oral statement for the record is encouraged to provide a written copy of their statement and present it to the Service at the hearing. In the event there is a large attendance, the time allotted for oral statements may be limited. Oral and written statements receive equal consideration. There are no limits to the length of written comments presented at the hearing or mailed to the Service. Legal notices announcing the date, time, and location of the hearing will be published in newspapers concurrently with the Federal Register notice. 
        Comments from the public are sought regarding the list of activities in the clarification of the take prohibitions for coastal cutthroat trout (65 FR 43730). We are also interested in comments regarding the accuracy of the listing proposal, especially regarding: (1) Biological or other relevant data concerning any threat to cutthroat trout; (2) The range, distribution, and population size of coastal cutthroat trout in southwestern Washington and the Columbia River; (3) Current or planned activities in the subject area and their possible impacts on the species; (4) Cutthroat trout escapement, particularly escapement data partitioned into natural and hatchery components; (5) The proportion of naturally reproducing fish that were reared as juveniles in a hatchery; (6) Homing and straying of natural and hatchery fish; (7) The reproductive success of naturally reproducing hatchery fish and their relationship to southwestern Washington and the Columbia River coastal cutthroat trout populations; and (8) Efforts being made to protect native, naturally reproducing populations of coastal cutthroat trout. Reopening of the comment period will enable us to respond to the request for a public hearing on the proposed action. 

        The comment period on this proposal closes on September 29, 2000. Written comments should be submitted to the Service office listed in the ADDRESSES section. 
        Author: The primary author of this notice is Scott Craig, U.S. Fish and Wildlife Service, Western Washington Office, 510 Desmond Dr. SE, Lacey, Washington, 98503. 
        
          Authority:
          The authority for this action is the Endangered Species Act of 1973, as amended (16 U.S.C. 1531-1544). 
        
        
          Dated: August 30, 2000. 
          Don Weathers, 
          Acting Regional Director, Region 1, U.S. Fish and Wildlife Service. 
        
      
      [FR Doc. 00-22887 Filed 9-5-00; 8:45 am] 
      BILLING CODE 4310-55-P 
    
  